

115 HR 7157 IH: Chiropractic Patients’ Freedom of Choice Act of 2018
U.S. House of Representatives
2018-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7157IN THE HOUSE OF REPRESENTATIVESNovember 16, 2018Mr. Paulsen introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide Medicare coverage for all physicians’
			 services furnished by doctors of chiropractic within the scope of their
			 license, and for other purposes.
	
 1.Short titleThis Act may be cited as the Chiropractic Patients’ Freedom of Choice Act of 2018. 2.Statement of purposeIt is the purpose of this Act to expand recognition and coverage of a doctor of chiropractic as a physician under the Medicare program in connection with the performance of any function or action, including current service of manual manipulation of the spine to correct a subluxation as demonstrated to exist, as is legally authorized by the State in which such doctor performs such function or action.
		3.Providing Medicare coverage for all physicians’ services furnished by doctors of chiropractic
			 within the scope of their license
 (a)In generalSection 1861(r) of the Social Security Act (42 U.S.C. 1395x(r)) is amended by striking a chiropractor who is licensed as such by the State (or in a State which does not license chiropractors as such, is legally authorized to perform the services of a chiropractor in the jurisdiction in which he performs such services), and who meets uniform minimum standards promulgated by the Secretary, but only for the purpose of sections 1861(s)(1) and 1861(s)(2)(A) and only with respect to treatment by means of manual manipulation of the spine (to correct a subluxation) which he is legally authorized to perform by the State or jurisdiction in which such treatment is provided and inserting a doctor of chiropractic who is licensed as a doctor of chiropractic or a chiropractor by the State in which the function or action is performed and whose license provides legal authorization to perform such function or action in such State or in the jurisdiction in which the function or action is performed.
 (b)Certain coverage limitsSection 1833(aa) of the Social Security Act is amended by adding at the end the following:  (11)Limitation on paymentNotwithstanding any other provision of this part, in the case of services of a chiropractor described in section 1861(r)(5) whose pattern of billing for the most recent previous period for which data is available is determined under paragraph (1) to be aberrant compared to peers, payment may be made under this part only if such services are treatment by means of manual manipulation of the spine..
			